UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER: 811-7803 NAME OF REGISTRANT: VANGUARD SCOTTSDALE FUNDS ADDRESS OF REGISTRANT: PO BOX 2600, VALLEY FORGE, PA 19482 NAME AND ADDRESS OF AGENT FOR SERVICE: HEIDI STAM PO BOX 876 VALLEY FORGE, PA 19482 REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (610) 669-1000 DATE OF FISCAL YEAR END: AUGUST 31 DATE OF REPORTING PERIOD: JULY 1, 2009 - JUNE 30, 2010 FUND: VANGUARD EXPLORER VALUE FUND ISSUER: ACTEL CORPORATION TICKER: ACTL CUSIP: 004934105 MEETING DATE: 5/24/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT ELECTION OF DIRECTOR: JOHN C. EAST ISSUER YES FOR FOR ELECTION OF DIRECTOR: JAMES R. FIEBIGER ISSUER YES FOR FOR ELECTION OF DIRECTOR: JACOB S. JACOBSSON ISSUER YES FOR FOR ELECTION OF DIRECTOR: PATRICK W. LITTLE ISSUER YES FOR FOR ELECTION OF DIRECTOR: J. DANIEL MCCRANIE ISSUER YES FOR FOR ELECTION OF DIRECTOR: JEFFREY C. SMITH ISSUER YES FOR FOR ELECTION OF DIRECTOR: ROBERT G. SPENCER ISSUER YES FOR FOR ELECTION OF DIRECTOR: ERIC J. ZAHLER ISSUER YES FOR FOR PROPOSAL #02: TO RATIFY THE SELECTION OF ERNST & ISSUER YES FOR FOR YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS. ISSUER: AFFILIATED MANAGERS GROUP, INC. TICKER: AMG CUSIP: 008252108 MEETING DATE: 6/8/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT ELECTION OF DIRECTOR: SAMUEL T. BYRNE ISSUER YES FOR FOR ELECTION OF DIRECTOR: DWIGHT D. CHURCHILL ISSUER YES FOR FOR ELECTION OF DIRECTOR: SEAN M. HEALEY ISSUER YES FOR FOR ELECTION OF DIRECTOR: HAROLD J. MEYERMAN ISSUER YES FOR FOR ELECTION OF DIRECTOR: WILLIAM J. NUTT ISSUER YES FOR FOR ELECTION OF DIRECTOR: RITA M. RODRIGUEZ ISSUER YES FOR FOR ELECTION OF DIRECTOR: PATRICK T. RYAN ISSUER YES FOR FOR ELECTION OF DIRECTOR: JIDE J. ZEITLIN ISSUER YES FOR FOR PROPOSAL #02: TO APPROVE THE LONG-TERM EXECUTIVE ISSUER YES FOR FOR INCENTIVE PLAN, AS AMENDED AND RESTATED.
